Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on August 04, 2022.
Claims 1-8 and 10-15 are pending in this application.
Claim 9 is cancelled.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Brian D. Walker (Reg. No. 37,751) on 08/09/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.

(Currently Amended) An improved system for generating a real-time or near real-time bid for a product or service, comprising: 
a mobile communication device, said mobile communication device comprising integrated scanner components, integrated global positioning system (GPS) components, and integrated communication components;
one or more mobile software applications operatively connected to the mobile communication device; said one or more mobile software applications configured to collect, integrate and process data to be transmitted between said mobile communication device and at least one remote server via at least one high-speed cellular mobile data communication network; 
wherein the mobile software application is configured to simultaneously send and receive data to and from said at least one remote server and said mobile communication device via said integrated communication components and the at least one high-speed cellular mobile data communication network relating to a bid request for at least one real-time or near real-time bid for a product or service;
wherein said mobile software application further configures the mobile communication device to:
capture location information that identifies a current geographic location for the mobile communication device via the integrated GPS components;
generate the bid request for the product or service, wherein the bid request includes captured location information that identifies a current geographic location for the mobile communication device and data relating to the product or service;
wherein the bid request enables the remote server to identify, from among a plurality of providers, a subgroup of one or more providers located within a threshold distance of a current geographic location of the mobile communication device; and
transmit the bid request to the at least one remote server.

(Currently Amended) The system of Claim 1, wherein: the mobile communication device comprises at least one of a cell phone, a mobile device, and a computer, and at least some information included in the bid request is obtained by the mobile communication device using one or more of the integrated scanner components, the integrated global positioning system components 


(Currently Amended) An improved system for generating at least one real-time or near real-time bid for a product or service comprising:
at least one database for storing provider data relating to a plurality of providers and to products or services provided by the plurality of providers, wherein the provider data comprise bidding data;
at least one remote server comprising one or more mobile application servers and located on a communication network having one or more processors therein, said at least one remote server storing executable instructions that configure the one or more processors to: 
preprocess the provider data for runtime use, wherein the preprocessing including the following operations: 
generate, based on the provider data, a data structure that organizes the provider data based on categories for the plurality of providers, wherein the data structure is formatted and configured for identifying providers that provide a category of products or services; and 
store, at least temporarily, the data structure in a manner to permit access during runtime; 
receive in real-time or near real-time, from a mobile communication device via at least one high-speed cellular mobile data communication network, a bid request for the particular product or service;
obtain, in real-time or near real-time relative to receiving the request, bidding data related to the particular product or service from at least a portion of the plurality of providers in response to the request, the obtaining including the following operations: 
identify, from among the plurality of providers, a group of providers associated with the particular product or service by searching the data structure using, at least, a category for the particular product or service;
identify, from among the plurality of providers, a subgroup of one or more providers located within a threshold distance of a current geographic location of the mobile communication device by searching the data structure using, at least, the current geographic location;
access, one or more real time bidding functions for processing bids of the subgroup of one or more providers, wherein each of the one or more real time bidding functions identifies (i) bidding information for the subgroup of one or more providers and (ii) preauthorized dynamic bid adjustments for the subgroup of one or more providers, wherein the real time bidding functions include at least one of system-specific bidding functions or parameters, wherein the at least one system-specific bidding functions defines an algorithm that, when performed, identifies a particular bid from among a plurality of possible bids based on one or more parameters derived from, at least, the provider data; 
assemble, format and configure the provider specific data, the product or service data, the bidding data, and at least one bidding function in preparation for run time; 
determine at least one bid for at least one of the subgroup of one or more providers by performing one or more of a group of real time bidding functions associated with the particular product or service relative to the performance of other functions, wherein the one or more bidding functions are configured to vary the bids based upon the provider data relating to the plurality of providers and to the particular product or service; and 
provide, in real-time or near real-time via the at least one high-speed mobile cellular data communication network, information associated with the at least one bid and at least one corresponding provider from the subgroup of one or more providers to the communication 


9.	(Cancelled)

(Currently Amended) A improved system for generating a real-time or near real-time bid for a product or service, comprising: 
at least one high-speed cellular mobile data communication network for providing a real-time or near real-time bid for a product or service;
a first interface for interconnecting the at least one high-speed cellular mobile data communications network with at least one mobile communication device operatively connected to a mobile software application;
a second interface for interconnecting the at least one high-speed cellular mobile data communications network with at least one remote server;
wherein the at least one high-speed cellular mobile data communications network is configured to:
communicate data between the at least one mobile communication device and the at least one remote server responsive to instructions from the at least one mobile communication device and the at least one remote server; 
simultaneously send and receive data to and from said at least one remote server and said at least one mobile communication device via said at least one high-speed cellular mobile data communication network relating to a bid request for at least one real-time or near real-time bid for a product or service;
transmit a bid request received from the at least one mobile communication device to the at least one remote server;
wherein the bid request enables the remote server to identify, from among a plurality of providers, a subgroup of one or more providers located within a threshold distance of a current geographic location of the at least one mobile communication device; and
provide, in real-time or near real-time via the at least one high-speed mobile cellular data communication network from the at least one remote server, information associated with at least one bid and at least one corresponding provider from the subgroup of one or more providers to the at least one mobile communication device 


Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This application is a continuation of U.S. Patent Application No. 16/375,390, filed April 4, 2019, entitled TRANSACTION ARBITER SYSTEM AND METHOD (Atty. Dkt. No. PRCS60-35415). U.S. Patent Application No. 16/375,390 is the continuation of U.S. Application No. 15/859, 179, filed December 29, 2017, which is the continuation of U.S. Application No. 14/281,070, filed May 19, 2014, which is a continuation of U.S. Application No. 14/080,610, filed November 14, 2013, which is a continuation of U.S. Application No. 13/938,113 filed July 9, 2013, which is a continuation of U.S. Application No. 11/190, 991 filed July 27, 2005, which claims the benefit of U.S. Provisional Application No. 60/681,567, filed May 16, 2005. All the foregoing, including Patent Application Nos. 16/375,390, 15/859, 179, 14/281,070, 14/080,610, 13/938,113, 11/190, 991, and 60/681,567, are incorporated by reference herein in their entirety.
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed August 04, 2022, pp. 7-14), and examiner’s amendment, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-8 and 10-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458